Citation Nr: 0116222	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the service-connected seizure disorder.

2.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 18 to November 
22, 1966.

This appeal arose from a February 1998 rating action of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for depression, an increased evaluation for a 
seizure disorder and entitlement to individual 
unemployability.  In December 1998, the denials of service 
connection for depression and of individual unemployability 
were confirmed and continued.  A November 2000 rating action 
again denied entitlement to an increased evaluation for the 
service-connected seizure disorder.

The Board of Veterans' Appeals (Board) notes that the RO had 
found in its November 2000 rating action that the veteran had 
failed to file a timely Substantive Appeal with the statement 
of the case issued to him in May 1998 concerning the issue of 
an increased evaluation for the service-connected seizure 
disorder.  However, after reviewing the record, the Board 
disagrees.  On June 18, 1998, the veteran's representative 
had submitted a statement in response to the statement of the 
case which requested that the RO "...reconsider the 20% rating 
assigned to the veteran's seizure disorder...."  In the 
Board's opinion, this correspondence contains the information 
necessary to perfect this issue.  See 38 C.F.R. § 20.202 
(2000) (which also states that the Board is to liberally 
construe statements when determining whether they raise 
issues on appeal).  Therefore, since the appeal of this issue 
has been timely perfected, the Board will accept appellate 
jurisdiction.

The issues of entitlement to an increased evaluation for the 
service-connected seizure disorder and for entitlement to 
individual unemployability will be subject to the attached 
remand.



FINDING OF FACT

The veteran's diagnosed dysthymia is etiologically related to 
the service-connected seizure disorder.


CONCLUSION OF LAW

The veteran's diagnosed dysthymia is proximately due to or 
the result of his service-connected seizure disorder.  
38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as various outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected seizure 
disorder.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

The veteran was examined by VA in August 1975, at which time 
his mental status examination noted that he had an average 
mood.  No psychiatric illness was diagnosed.  Another VA 
examination was conducted in June 1976; he was noted to be 
very mildly tense and anxious.  His affect was deemed to be 
appropriate.  However, no diagnosis was made; the examiner 
commented that he did not manifest enough symptoms to warrant 
a diagnosis.

On August 20, 1979, a psychological evaluation was conducted.  
The veteran indicated that he had filed for a divorce in 
April 1979 and that his marital distress had resulted in 
severe stress.  During the interview, he was not warm or 
friendly, but he was polite, quiet, cooperative and open 
about his history.  He was tense and uncomfortable and noted 
that he had been nervous since leaving his job with the board 
of education in November 1978.  He claimed that he had left 
this position after being harassed and threatened at work 
after filing complaints about discrimination.  He noted that 
he had a business degree.  He had been in three major motor 
vehicle accidents.  The examiner opined that the veteran 
suffered from an anxiety reaction, which had arisen from 
marital trouble, which had been worsened by work stress and 
motor vehicle accidents.

The veteran was examined by VA in October 1980.  The mental 
status examination noted that his concentration was short and 
that he seemed to daydream and was forgetful.  He stated that 
he felt depressed and paranoid; he displayed mild psychomotor 
retardation.  He was mildly tense and anxious and his affect 
was appropriate.  There was no evidence of delusions or 
hallucinations, although he felt paranoid.  The diagnosis was 
anxiety.  A private examination was performed in November 
1980.  During this interview, the veteran expressed his 
belief that others were out to get him, that he was being 
spied on by the postal service and the Central Intelligence 
Agency.  He also said that he had been threatened at his job 
at the board of education.  He was oriented in three spheres.  
There was no evidence of hallucinations, but he did display a 
delusional system about others being out to get him.  He 
stated that he wanted to work but that he was afraid to leave 
his house for fear that he would be killed.  The examiner 
stated that the veteran was psychotic and he was diagnosed 
with paranoid schizophrenia.

Private records developed between April 1996 and March 1997 
show treatment for anxiety and depression.  In December 1996, 
his private physician noted that the veteran had suffered 
from intermittent bouts of anxiety and depression.

VA examined the veteran in October 1997.  He indicated that 
he had been depressed since 1978.  The psychiatric 
examination noted the veteran's statement that he did not 
know why he was being afforded a psychiatric evaluation.  He 
again claimed to have been discriminated against at the board 
of education due to his seizure disorder and his race.  He 
felt that the world was against him.  He denied any current 
psychotic features.  The mental status examination found that 
he was alert, oriented and cooperative.  His speech was 
fluent and there was no dysarthria.  There was no formal 
thought disorder and he did not display any suicidal or 
homicidal ideation.  His mood was good and his affect was 
euthymic with normal range.  There were no delusions or 
hallucinations.  There was no Axis I diagnosis and the Axis 
II diagnosis was personality disorder.

A May 21, 1998 rehabilitation evaluation conducted by a 
private psychologist noted that the veteran had become very 
depressed as a result of his seizure disorder.  He indicated 
that as a result of his seizures, he had felt very isolative.  
He stated that he was experiencing seizures on a weekly 
basis.  The examiner commented that "[a]s a result of his 
epileptic problems, he has developed depression and anxiety, 
which may be triggering some of the seizure activity."  He 
tended to be isolative, with few friends, and outbursts of 
anger.  He had sleep disturbances, rumination of ideas and 
difficulty getting along with figures of authority.  The 
diagnosis was adjustment disorder with mixed anxiety and a 
depressed mood.

A VA examination of the veteran was then performed in May 
1998.  After a complete review of the medical record, the 
examiner noted that the veteran appeared to suffer from panic 
attacks.  The veteran indicated that people got on his nerves 
and that he would then get anxious.  He commented that he had 
begun to drink heavily after service, until by 1990 he was 
drinking 1/5 of a gallon daily.  There was no impairment of 
his thought processes or communication, nor were there any 
obsessive or ritualistic behaviors present.  He was oriented 
in three spheres and his memory was intact.  The Axis I 
diagnosis was dysthymia; the Axis II diagnosis was 
unspecified personality traits; and the Axis III diagnosis 
was chronic withdrawal, heavy alcohol 1971 to 1990.  The 
examiner saw no connection between the veteran's seizure 
disorder and the diagnosed dysthymia.  It was commented that 
his depression was explained by other factors, mainly his 
long use of alcohol.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a psychiatric 
disorder, currently diagnosed as dysthymia, is warranted.  
The veteran has contended that he suffers from a psychiatric 
disorder as a result of his service-connected seizure 
disorder.  It is noted that the record contains both opinions 
for an against an etiological relationship between the 
veteran's service-connected seizure disorder and his 
complaints of depression.  A review of both examinations 
reveals them to be full and complete, with no indication that 
one should be given more evidentiary weight over the other.  
Therefore, based upon this evidence, which appears to be in 
equipoise, it is concluded that service connection for a 
psychiatric disorder as secondary to the service-connected 
seizure disorder is justified.

Therefore, it is concluded that the evidence supports the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as dysthymia, as secondary to the 
service-connected seizure disorder.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
dysthymia, as secondary to the service-connected seizure 
disorder is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has contended that his 
service-connected seizure disorder is more disabling than the 
current disability evaluation would suggest.  A review of the 
record indicates that this disorder was last examined by VA 
in October 1997; the age of this examination no longer 
permits an evaluation of the current nature and degree of 
severity of this disorder.  Therefore, it is found that 
another VA examination is appropriate in this case.  

The veteran has also requested that he be granted a total 
disability evaluation based on individual unemployability due 
to a service-connected disability, namely his seizure 
disorder.  However, there is no VA opinion of record as to 
the effect that this disorder has upon his ability to obtain 
and retain substantially gainful employment.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran a 
complete VA neurological examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected seizure 
disorder.  The examiner should ascertain 
the frequency with which the veteran 
suffers from major and minor seizures 
(i.e., whether there has been at least one 
major seizure in the past six months or 
two in the last year or whether there have 
been at least five to eight minor seizures 
weekly).  The examiner must also render an 
opinion as to the effect that the 
veteran's service-connected seizure 
disorder has upon his ability to obtain 
and retain substantially gainful 
employment.  All indicated special studies 
deemed necessary must be accomplished.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

A complete rationale for all opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



